DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11, 14-15 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinatsu et al. (U.S. 2010/0114395).
Regarding claim 1, Hinatsu discloses a system that includes an electrolyzer comprising a plurality of electrolytic cells (see e.g. Fig. 1, electrolyser system comprising several electrolyser modules 5; Paragraph 0066, lines 15-16), each of the cells comprising an electrolyte and two electrodes (see e.g. Paragraph 0066, lines 29-31, Paragraph 0005, lines 1-4, and Paragraph 0006, lines 11-14), the system comprising a common voltage converter coupled in parallel to the plurality of electrolytic cells and configured to distribute power to the plurality of electrolytic cells (see e.g. Fig. 1, rectifier 7 which converts AC voltage to DC voltage for all the electrolyzer modules 5 in parallel; Paragraph 0066, lines 18-25); and control circuitry coupled to the plurality of electrolytic cells (see e.g. Fig. 1, electrolyser module controllers 10 and dispatch controller 11; Paragraph 0067, lines 1-8), the control circuitry configured to: monitor one or more parameters of the plurality of electrolytic cells (see e.g. Paragraphs 0055-0056, and Paragraph 0107, lines 7-10, Paragraph 0116, lines 5-7 number of active electrolyser modules, temperature of each module and voltage of each module); and generate, based on the one or more parameters, a model representing operating conditions of the electrolytic cells on an individual electrolytic cell basis (see e.g. Paragraph 0057, Paragraph 0107, lines 10-14 and 23-27, and Paragraph 0116, lines 15-16, target current set point for each electrolyser module determined from characteristic current-voltage curve, i.e. model, at a given operating temperature).  
Regarding claim 2, Hinatsu discloses the one or more parameters including at least one of voltage across one or more of the plurality of electrolytic cells and temperature (see e.g. Paragraph 0116, lines 5-7).
Regarding claim 3, Hinatsu discloses an intermediate distribution device configured to provide an intermediate voltage to the common voltage converter (see e.g. Fig. 1, transformer 6 transforming medium/high voltage AC to low voltage AC for the rectifiers 7; Paragraph 0066, lines 16-20).  
Regarding claim 4, Hinatsu discloses the intermediate distribution device stepping down a first high voltage to a second lower voltage (see e.g. Paragraph 0066, lines 16-18).  
Regarding claim 6, Hinatsu discloses the electrolyte comprising a water solution; and the electrolyzer being configured to output hydrogen and oxygen (see e.g. Paragraph 0066, lines 29-31).  
Regarding claim 7, Hinatsu discloses a first of the electrolytic cells including a first controller and a second of the electrolytic cells including a second controller (see e.g. Fig. 1, one electrolyser module controller 10 provided for each electrolyser module 5; Paragraph 0067, lines 8-10).  
Regarding claim 8, Hinatsu discloses the first controller generating a model representing an operating condition of the first electrolytic cell based on one or more parameters of the first electrolytic cell (see e.g. Paragraph 0075, lines 1-5, and Paragraph 0116, lines 5-7 and 15-16, the electrolyser module controllers monitor and control all functions of each electrolyser module, such as the described voltage and temperature measurement and target current set point determination).  
Regarding claim 11, Hinatsu discloses the control circuitry being configured to apply a current set of parameters of a given electrolytic cell of the plurality of electrolytic cells to the model, wherein the model is configured to estimate performance of the given electrolytic cell based on the current set of parameters (see e.g. Paragraph 0107, lines 5-27, and Paragraph 0116, lines 5-7 and 15-16, parameters including voltage and temperature of each electrolyser module are used to determine a target current set point using a current-voltage curve model, and the electrolyser module performance is also estimated).  
Regarding claim 14, Hinatsu discloses a method comprising: providing, to an electrolyzer, power from a common voltage converter, the electrolyzer comprising a plurality of electrolytic cells (see e.g. Fig. 1, electrolyser system comprising several electrolyser modules 5 is provided with power from common rectifier 7 which converts AC voltage to DC voltage; Paragraph 0066, lines 15-25), each of the electrolytic cells comprising an electrolyte and two electrodes (see e.g. Paragraph 0066, lines 29-31, Paragraph 0005, lines 1-4, and Paragraph 0006, lines 11-14), the common voltage converter coupled in parallel to the plurality of electrolytic cells (see e.g. Fig. 1, common rectifier 7 connected in parallel to electrolyser modules 5); monitoring, by control circuitry, one or more parameters of the plurality of electrolytic cells (see e.g. Fig. 1, electrolyser module controllers 10 and dispatch controller 11 which monitor number of active electrolyser modules, temperature of each module and voltage of each module; Paragraph 0067, lines 1-8, Paragraphs 0055-0056, and Paragraph 0107, lines 7-10, Paragraph 0116, lines 5-7); and generating, by the control circuitry, based on the one or more parameters, a model representing operating conditions of the electrolytic cells on an individual electrolytic cell basis (see e.g. Paragraph 0057, Paragraph 0107, lines 10-14 and 23-27, and Paragraph 0116, lines 15-16, target current set point for each electrolyser module determined from characteristic current-voltage curve, i.e. model, at a given operating temperature).  
Regarding claim 15, Hinatsu discloses the one or more parameters including at least one of voltage across one or more of the plurality of electrolytic cells and temperature (see e.g. Paragraph 0116, lines 5-7).
Regarding claim 18, Hinatsu discloses an apparatus comprising: means for providing, to an electrolyzer, power from a common voltage converter, the electrolyzer comprising a plurality of electrolytic cells (see e.g. Fig. 1, electrolyser system comprising several electrolyser modules 5 is provided with power from common rectifier 7 which converts AC voltage to DC voltage; Paragraph 0066, lines 15-25), each of the electrolytic cells comprising an electrolyte and two electrodes (see e.g. Paragraph 0066, lines 29-31, Paragraph 0005, lines 1-4, and Paragraph 0006, lines 11-14), the common voltage converter coupled in parallel to the plurality of electrolytic cells (see e.g. Fig. 1, common rectifier 7 connected in parallel to electrolyser modules 5); means for monitoring, by control circuitry, one or more parameters of the plurality of electrolytic cells (see e.g. Fig. 1, electrolyser module controllers 10 and dispatch controller 11 which monitor number of active electrolyser modules, temperature of each module and voltage of each module; Paragraph 0067, lines 1-8, Paragraphs 0055-0056, and Paragraph 0107, lines 7-10, Paragraph 0116, lines 5-7); and means for generating, by the control circuitry, based on the one or more parameters, a model representing operating conditions of the electrolytic cells on an individual electrolytic cell basis (see e.g. Paragraph 0057, Paragraph 0107, lines 10-14 and 23-27, and Paragraph 0116, lines 15-16, target current set point for each electrolyser module determined from characteristic current-voltage curve, i.e. model, at a given operating temperature).  
Regarding claim 19, Hinatsu discloses the one or more parameters including at least one of voltage across one or more of the plurality of electrolytic cells and temperature (see e.g. Paragraph 0116, lines 5-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu in view of Mohammad et al. ("Impact of source resistance on duty ratio and output voltage of a DC to DC step down converter," 2015 IEEE International Conference on Electrical, Computer and Communication Technologies (ICECCT), 2015), hereinafter Mohammad.
Regarding claim 5, Hinatsu teaches all the elements of the system of claim 1 as stated above, Hinatsu further teaches the common voltage converter providing a first voltage level in parallel to the plurality of electrolytic cells, and the electrolytic cells including individual power supplies that modify the first voltage level of the power received from the voltage converter (see e.g. Fig. 1, individual DC-DC converters 9 convert non-regulated DC to regulated DC electricity at the required current-voltage required by each corresponding electrolyser; Paragraph 0066, lines 23-29).  
Hinatsu does not explicitly teach the individual power supplies reducing the first voltage level of the power received from the voltage converter, but does teach the power supplies being chopper type DC to DC converters (see e.g. Paragraph 0073, lines 1-4).
Mohammad teaches a step down DC to DC converter for a voltage source (see e.g. Abstract), and teaches that DC to DC converters, called choppers, can either step up or step down an input DC voltage to another level (see e.g. Page 1, Col. 1, under “Introduction”, lines 1-4).
KSR Rational E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supplies of Hinatsu to reduce the first voltage received from the common voltage converter as taught by Mohammad as one of the two operation modes possible for a DC to DC chopper converter.
Regarding claim 16, Hinatsu teaches all the elements of the method of claim 14 as stated above, Hinatsu further teaches the common voltage converter providing a first voltage level in parallel to the plurality of electrolytic cells, and the electrolytic cells including individual power supplies that modify the first voltage level of the power received from the common voltage converter (see e.g. Fig. 1, individual DC-DC converters 9 convert non-regulated DC to regulated DC electricity at the required current-voltage required by each corresponding electrolyser; Paragraph 0066, lines 23-29).  
Hinatsu does not explicitly teach the individual power supplies reducing the first voltage level of the power received from the voltage converter, but does teach the power supplies being chopper type DC to DC converters (see e.g. Paragraph 0073, lines 1-4).
Mohammad teaches a step down DC to DC converter for a voltage source (see e.g. Abstract), and teaches that DC to DC converters, called choppers, can either step up or step down an input DC voltage to another level (see e.g. Page 1, Col. 1, under “Introduction”, lines 1-4).
KSR Rational E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supplies of Hinatsu to reduce the first voltage received from the common voltage converter as taught by Mohammad as one of the two operation modes possible for a DC to DC chopper converter.
Regarding claim 20, Hinatsu teaches all the elements of the apparatus of claim 18 as stated above, Hinatsu further teaches the common voltage converter providing a first voltage level in parallel to the plurality of electrolytic cells, and the electrolytic cells including individual power supplies that modify the first voltage level of the power received from the common voltage converter (see e.g. Fig. 1, individual DC-DC converters 9 convert non-regulated DC to regulated DC electricity at the required current-voltage required by each corresponding electrolyser; Paragraph 0066, lines 23-29).
Hinatsu does not explicitly teach the individual power supplies reducing the first voltage level of the power received from the voltage converter, but does teach the power supplies being chopper type DC to DC converters (see e.g. Paragraph 0073, lines 1-4).
Mohammad teaches a step down DC to DC converter for a voltage source (see e.g. Abstract), and teaches that DC to DC converters, called choppers, can either step up or step down an input DC voltage to another level (see e.g. Page 1, Col. 1, under “Introduction”, lines 1-4).
KSR Rational E states that it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power supplies of Hinatsu to reduce the first voltage received from the common voltage converter as taught by Mohammad as one of the two operation modes possible for a DC to DC chopper converter.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu in view of Bolton (“Chapter 1 - Programmable Logic Controllers” Programmable Logic Controllers (Fifth Edition), Newnes, 2009).
Regarding claim 9, Hinatsu teaches all the elements of the system of claim 1 as stated above. Hinatsu further teaches the control circuitry communicating with a first of the plurality of electrolytic cells and obtaining a parameter from the first of the plurality of electrolytic cells (see e.g. Paragraph 0075, lines 1-5, and Paragraph 0116, lines 5-7 and 15-16, the electrolyser module controllers monitor and control all functions of each electrolyser module, such as the described voltage and temperature measurement data).
Hinatsu does not explicitly teach the control circuitry communicating using a communication interface coupled to the electrolytic cell, but does teach the control circuitry comprising PLCs (see e.g. Paragraph 0074, lines 4-5).
Bolton relates to the general function, hardware forms and internal architecture of programmable logic controllers (PLCs) (see e.g. Page 1, lines 1-3), and teaches that PLCs typically comprise a communication interface (see e.g. Page 4, under “Hardware”, lines 1-3) that receives and transmits data on communication networks from or to other remote PLCs and performs actions such as data acquisition (see e.g. Page 5, lines 14-17).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Hinatsu to comprise a communication interface to communicate with and obtain the parameters from the electrolytic cells as taught by Bolton as a typical component of a PLC that can receive and transmit data from or to remote devices.
Regarding claim 17, Hinatsu teaches all the elements of the method of claim 14 as stated above. Hinatsu further teaches selecting a first of the plurality of electrolytic cells; and obtaining a parameter from the selected first of the plurality of electrolytic cells (see e.g. Paragraph 0075, lines 1-5, and Paragraph 0116, lines 5-7 and 15-16, the electrolyser module controllers monitor and control all functions of each electrolyser module, such as the described individual voltage and temperature measurement data).  
Hinatsu does not explicitly teach the selection of the cell and obtaining of the parameter being performed using a communication interface, but does teach it being performed by communication with controllers comprising PLCs (see e.g. Paragraph 0074, lines 4-5, and Paragraph 0075, lines 1-5).
Bolton relates to the general function, hardware forms and internal architecture of programmable logic controllers (PLCs) (see e.g. Page 1, lines 1-3), and teaches that PLCs typically comprise a communication interface (see e.g. Page 4, under “Hardware”, lines 1-3) that receives and transmits data on communication networks from or to other remote PLCs and performs actions such as data acquisition (see e.g. Page 5, lines 14-17).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hinatsu to comprise using a communication interface of a controller to communicate with and obtain the parameters from the electrolytic cells as taught by Bolton as a typical component of a PLC that can receive and transmit data from or to remote devices.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu in view of Alexe-Ionescu et al. (“Current–Voltage Characteristics and Impedance Spectroscopy: Surface Conduction and Adsorption–Desorption Effects in Electrolytic Cells, The Journal of Physical Chemistry C, Jan 2020), hereinafter Alexe-Ionescu.
Regarding claim 10, Hinatsu teaches all the elements of the system of claim 9 as stated above. Hinatsu does not teach the parameter comprising an impedance measurement of the first electrolytic cell, but does teach the desire to generate a current-voltage curve (see e.g. Paragraph 0107, lines 23-27).
Alexe-Ionescu teaches a method of analyzing current-voltage characteristics of electrolytic cells (see e.g. Abstract) by measuring impedance of the cell to generate a current-voltage curve (see e.g. Page 3150, Col. 2, lines 4-12).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hinatsu to have the parameter comprise an impedance measurement as taught by Alexe-Ionescu as an alternate suitable means of generating a characteristic current-voltage curve for an electrolytic cell.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu in view of Nagino (U.S. 2021/0216974).
Regarding claim 12, Hinatsu teaches all the elements of the system of claim 1 as stated above. Hinatsu does not teach the model comprising a machine learning technique that is trained based on training data to predict health of an electrolytic cell, the training data comprising a plurality of training parameters and associated performance or failure information for the plurality of training parameters.
Nagino teaches a device for planning maintenance for a target apparatus such as an electrolysis device or system according to status information of the apparatus (see e.g. Paragraph 0013, and Paragraph 0014, lines 1-3), the device generating the maintenance plan by using a model generated through machine learning (see e.g. Paragraph 0016, lines 1-8) by acquiring parameters used for learning from the target apparatus including a history of abnormal operations such as deterioration that has occurred in the past, or factors such as anode/cathode voltages, current, temperature, pressure, product purity (see e.g. Paragraph 0017, lines 1-5, Paragraph 0030, lines 1-8, and Paragraph 0032, lines 1-9). By using machine learning, the device can accurately predict future abnormal operation of the target apparatus such as electrode deterioration and short circuit (see e.g. Paragraph 0029, lines 1-6, and Paragraph 0033, lines 1-8, and Paragraph 0042, lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Hinatsu to comprise a machine learning model trained based on parameters indicative of performance or deterioration of the electrolytic cells as taught by Nagino to enable accurate prediction of future abnormal operation of the cells.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinatsu in view of De Souza et al. (U.S. Patent No. 6,332,434), hereinafter De Souza, and Fahimi (U.S. Patent No. 8,940,243).
Regarding claim 13, Hinatsu teaches all the elements of the system of claim 1 as stated above. Hinatsu does not explicitly teach the control circuitry comprising an analog to digital converter for measuring an analog value that represents the one or more parameters and for converting the analog value to a digital representation of the one or more parameters, but does teach controller acquiring real time data of parameters such as temperature and voltage (see e.g. Paragraph 0116, lines 5-7)
De Souza teaches a system including an electrolysis cell for generating hydrogen and oxygen (see e.g. Abstract) in which various parameters such as temperature and voltage of the cell are monitored by sensors and sent to a process controller (see e.g. Col. 6, lines 60-65), the controller including interfaces to interface the sensors to the controller such as A/D converters to convert analog signals to digital signals (see e.g. Col. 7, lines 14-17), the analog/digital converter being particularly preferable for sensors with variable output depending on the monitored conditions, such as temperature sensors (see e.g. Col. 8, lines 13-19).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Hinatsu to comprise an analog to digital converter as taught by De Souza as a known preferable means for interfacing sensors such as those for temperature and voltage of electrolytic cells with a process controller.
Hinatsu in view of De Souza does not explicitly teach the control circuitry obtaining the monitored one or more parameters over the Internet from the electrolyzer, but does teach the controller communicating via a communications network (see e.g. Hinatsu Paragraph 0074, lines 16-21).
Fahimi teaches a system for applying voltage to an electrochemical cell for hydrogen production (see e.g. Col. 5, lines 63-67) comprising a sensor for measuring an operational parameter such as current or power (see e.g. Col. 5, lines 59-63) which communicates readings to a controller either directly or via a network such as the Internet (see e.g. Col. 9, lines 65-67, and Col. 10, lines 7-10)
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuitry of Hinatsu in view of De Souza to obtain the monitored parameters over the Internet as taught by Fahimi as a known suitable network for communication between instrumentation for parameter measurement and a system controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795